Opinion issued July 9, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00540-CV
                            ———————————
                   IN RE CHRISTOPHER DUPUY, Relator



            Original Proceeding on Petition for Writ of Mandamus



                       MEMORANDUM OPINION 1

      Relator, Christopher Dupuy, filed a pro se petition for writ of mandamus and

request for emergency relief, complaining that Respondent, the Honorable Ben

Hardin, presiding judge of the 306th District Court of Galveston County, abused
1
      The underling proceeding is In the Interest of B.T.D. and C.M.D., No. 12FD1807,
      in the 306th District Court of Galveston County, the Honorable Ben Hardin
      presiding.
his discretion when he issued temporary orders in Relator’s ex-wife Adrienne

Viterna’s suit to modify the parent-child relationship. According to Relator: (1)

Respondent abused his discretion in rendering a temporary order that had the effect

of changing the designation of the person with the exclusive right to designate the

primary residence of the children, (2) Respondent abused his discretion in

rendering the temporary order because there is no evidence, or alternatively, the

evidence is insufficient to prove that the present circumstances of the children

would significantly impair their physical health or emotional development, and (3)

Respondent abused his discretion in admitting testimony and exhibits that pre-date

the date of the prior orders.

      Relator’s petition does not comply with the Texas Rules of Appellate

Procedure. Although Relator provided us with an appendix, the appendix does not

include Viterna’s most recent petition to modify or her application for temporary

orders, and it only includes brief excerpts from the 8-day hearing on the

application for temporary orders. See TEX. R. APP. P. 52.3(k) (requiring that

appendix include certified or sworn copy of any document showing matter

complained of); TEX. R. APP. P. 52.7 (requiring relator to file mandamus record

containing all documents material to claim for relief); see generally In re Bill

Heard Chevrolet, Ltd., 209 S.W.3d 311 (Tex. App.—Houston [1st Dist.] 2006,

orig. proceeding) (discussing sufficiency of mandamus records).      Based on the

                                        2
record provided, we cannot determine the basis for Viterna’s application for

temporary orders or what evidence the trial court actually considered before it

granted the temporary orders.

      Relator also failed to certify that he has reviewed the petition and concluded

that “every factual statement in the petition is supported by competent evidence

included in the appendix or record.” TEX. R. APP. P. 52.3(j).

      Accordingly, the petition for writ of mandamus is denied. Relator’s request

for emergency relief is dismissed as moot.

                                     PER CURIAM

Panel consists of chief Justice Radack and Justices Sharp and Massengale.




                                         3